department of the treasury internal_revenue_service washington d c date number release date uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject this field_service_advice responds to your memorandum dated field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent a b c d e x legend x year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured issue conclusion facts at issue in a number of cases tried in a was whether donors and or donees were liable for gift_taxes and negligence penalties as a result of certain gift transfers of x stock made by donors some of the cases involved the liability of individuals for gift_taxes for year and the remaining cases involved the transferee_liability of the donees for the transferors’ gift_taxes for year the substantive issue presented to the court was whether the donors were entitled to claimed gift_tax exclusions resulting from the gift transactions additionally in the transferee_liability cases the government was required to establish that the transfers gifts were made that the gift_taxes were not paid and the value of the gifts transferred see sec_6901 and sec_6324 in valuing the gifts for purposes of the transferee_liability cases the service did not adjust the value of the gifts as reported on the gift_tax returns filed by the donors valuation of the stock in the donor cases likewise was not adjusted from the value reported on the returns the parties entered into a stipulation for trial describing the reported value of the transferred stock accordingly valuation of the stock was not an issue litigated in the cases previously tried in the cases set for trial in b involving year and year the same gift_tax_exclusion issue as was tried previously is present together with a valuation issue for these cases the service determined that the value of x stock was almost triple the value reported on the gift_tax returns although the value assigned to x stock by the service in the second group of cases greatly exceeds the value used for purposes of the first group of cases with a resulting increased deficiency determination there is no reason to believe that the value of x stock jumped dramatically between year sec_1 and and year sec_3 and law and analysi sec_1attached to the year and year gift_tax returns are valuation reports estimating the fair_market_value of x equity valued as an aggregate of minority interest as of c to be dollar_figureb attached to the year and year gift_tax returns are valuation reports estimating the fair_market_value of x equity valued as an aggregate of minority interests as of d to be dollar_figurec the parent of x was sold in e and dollar_figured was allocated to x the service discounted the minority interest by x and valued the x stock for year and year at dollar_figurea approximately three times the amount set forth in the valuation reports attached to the gift_tax returns if you have any further questions please call by richard g goldman special counsel cc dom fs proc
